FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1111
                 _____________________________

MARCUS KEYTON JONES,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

                        August 3, 2018


PER CURIAM.

     Marcus Keyton Jones appeals his convictions and sentences
for attempted second-degree murder and two counts of aggravated
assault. He raises several issues, only one of which has merit.
Jones asserts the trial court improperly imposed a twenty-year
mandatory-minimum sentence for his conviction for aggravated
assault because the evidence and arguments at trial did not
support a finding that he discharged a firearm during the
commission of the felony.

    During the episode which formed the basis for the charges
against him, Jones discharged a firearm. In the charging
document and at trial, the State distinguished between the
conduct that supported the charges of attempted second-degree
murder and aggravated assault. In connection with the attempted
second-degree murder charge, the information charged Jones with
the discharge of a firearm during the offense, and the State argued
at trial that the discharge of the weapon related to the attempted
second-degree murder charge.

      In contrast, with respect to the aggravated assault charge,
Jones was charged with possessing a firearm during the
commission of the offense. And the State argued at trial that it
was the possession of the firearm and not the discharge of the
firearm that related to the aggravated assault charge. The State
specified that “[i]t’s not shooting [the victims],” “[i]t’s threatening
[the victims] with it.” Despite the charging documents and the
arguments advanced at trial, the verdict form permitted the jury
to find, and the jury did find, that Jones discharged a weapon when
he committed the offense of aggravated assault. Based on our
review of the record, Jones is entitled to relief. See Arnett v. State,
128 So. 3d 87, 88 (Fla. 1st DCA 2013) (holding that in order for a
defendant’s sentence to be enhanced under the 10-20-Life statute,
the jury must make factual findings supporting the enhancement,
and the State must specifically allege the grounds for
enhancement in the charging document).

     Accordingly, we reverse Jones’s sentence on Count 2, and
remand for the trial court to correct the sentence on this count so
that it reflects a sentence of twenty years’ imprisonment with a
three-year mandatory-minimum sentence because Jones was
charged with and found by the jury to have had actual possession
of a firearm during the commission of the offense.

    AFFIRMED in part, REVERSED in part.

ROWE, RAY, and MAKAR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


                                  2
Andy Thomas, Public Defender, and Barbara J. Busharis,
Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg,
Assistant Attorney General, Tallahassee, for Appellee.




                            3